DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mounting mechanism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the power supply comprising: a tubular housing; a battery mounted with the tubular housing; and a data logging device; a tubular housing of the cartomizer; a heater mounted with the tubular housing; and a data logging device irremovably coupled to the tubular housing; an outer edge ” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
(Note: Applicant is reminded to have drawings which should show every features of the invention specified in the claims set to further prevent from confusing and compact prosecution).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-2; and 8-9 are objected to because of the following informalities:  
Claims 1-2 lines 5 recites: “the housing” should be --the tubular housing--
Claims 8-9 lines 4 recites: “the housing” should be --the tubular housing--
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1; and 2 line 5 recites: “a data logging device irremovably coupled to the housing”. It is ambiguous that Applicant just simply recited “a data logging device”, but what is this “a data logging device” here has anything to do with a power supply as mention from the Pre-amble because it is a totally 2 different devices which performed in 2 different functions in an electronic device. Is there any relationship between the data logging device and the power supply at all, and where is this data logging device is coming from; and where does this data logging device transmit data collected during use of the electronic smoking device to. Further, there is no structure relationship between a battery and a data logging device as recited also. Since, Applicant just simply recited “a data logging device” but no further limit nor claimed more about this data logging device throughout the claim set. Furthermore, neither specification nor drawing shown “the power supply comprising the following: a tubular housing; a battery mounted with tubular housing; and a data logging device”, does the power supply that applicant is trying to claim in this claims 1; and 2 contains all the components above within the power supply or within a smoking device instead. What does this “data logging device” has to do or relate to the power supply as claimed in the instant invention of the Pre-amble.  Therefore, further clarification is required.
	Claims 3-7 are depending on claim 2 and also are rejected.

	Claims 8; and 9 lines 5 recites: “a data logging device irremovably coupled to the housing”. It is ambiguous that Applicant just simply recited “a data logging device”, but where is this “a data logging device” coming from; and this “a data logging device” has no structure relationship with a heater of the cartomizer. Furthermore, where does this data logging device transmit data collected during use of the electronic smoking device to an external devices or else. Since, Applicant just simply recited “a data logging device” but no further limit nor claimed more about this data logging device throughout the claim set. Therefore, further clarification is required.
	Claims 10-14 are depending on claim 9 and also are rejected.
(Note: Applicant is reminded to revise the claim set of the instant invention accordingly to the specification as well as the drawings to avoid any confusing it may have and to preventing from compact prosecution in the future).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2; 8-9 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brue (US 2004/0031498).
As per claim 1: Brue discloses a power supply (see Para. [0017]; wherein an electrical power source, thereby charging a battery within the device), the power supply comprising a following: a tubular housing (not shown; wherein the Case body (3) is adapted to hold a package of cigarettes, being configured as a cigarette case); a battery mounted with the tubular housing (see Para. [0038-0040]; wherein the device may be powered by at least one battery housed within the case body); and a data logging device irremovably coupled to the housing (as shown in fig. 2, Para. [0038]; wherein the data collection unit contained in the device, within the case body 3, which is capable of collecting and storing data), wherein the data logging device is configured to collect and transmit smoker data collected during use of the electronic smoking device (see fig. 7, Para. [0046]; wherein a device capable of two-way data transmission; the electronic cigarette is consumed, the device has means to send and receive data about his or her smoking habit to a remote site).

	As per claim 2: Brue discloses a power supply (see Para. [0017]; wherein an electrical power source, thereby charging a battery within the device), the power supply comprising a following: a tubular housing (not shown; wherein the Case body (3) is adapted to hold a package of cigarettes, being configured as a cigarette case); a battery mounted with the tubular housing (see Para. [0038-0040]; wherein the device may be powered by at least one battery housed within the case body); and a data logging device irremovably coupled to the housing (as shown in fig. 2, Para. [0038]; wherein the data collection unit contained in the device, within the case body 3, which is capable of collecting and storing data), wherein the data logging device comprises a mounting mechanism configured to suspend the data logging device in the housing (see fig. 4A-C, Para. [0040]; wherein a lid which houses the electronic components necessary to carry out the method of the instant invention and a rigid lip on the case body surrounding the lower compartment to provide structure and support for the lid-closing latch mechanism and sensor); and further wherein the data logging device is configured to collect and transmit smoker data collected during use of the electronic smoking device (see fig. 7, Para. [0046]; wherein a device capable of two-way data transmission; the electronic cigarette is consumed, the device has means to send and receive data about his or her smoking habit to a remote site).

As per claim 8: Bruce discloses a cartomizer for an electronic smoking device, the cartomizer comprising the following: a tubular housing (not shown; wherein the Case body (3) is adapted to hold a package of cigarettes (wherein the individual cigarette inherent to have a cartridge/atomizer (not shown) in order to generate aerosol as an electronic smoking device should be), being configured as a cigarette case), a heater mounted with the tubular housing (not shown, and it is inherent not to have the heater in the cartomizer in order to generate aerosol to the e-cigarette); and a data logging device irremovably coupled to the housing (as shown in fig. 2, Para. [0038]; wherein the data collection unit contained in the device, within the case body 3, which is capable of collecting and storing data), wherein the data logging device is configured to collect and transmit smoker data collected during use of the electronic smoking device (see fig. 7, Para. [0046]; wherein a device capable of two-way data transmission; the electronic cigarette is consumed, the device has means to send and receive data about his or her smoking habit to a remote site).

As per claim 9: Bruce discloses a cartomizer for an electronic smoking device, the cartomizer comprising the following: a tubular housing (not shown; wherein the Case body (3) is adapted to hold a package of cigarettes (wherein the individual cigarette inherent to have a cartridge/atomizer (not shown) in order to generate aerosol as an electronic smoking device should be), being configured as a cigarette case), a heater mounted with the tubular housing (not shown, and it is inherent not to have the heater in the cartomizer in order to generate aerosol to the e-cigarette); and a data logging device irremovably coupled to the housing (as shown in fig. 2, Para. [0038]; wherein the data collection unit contained in the device, within the case body 3, which is capable of collecting and storing data), wherein the data logging device comprises a mounting mechanism configured to suspend the data logging device in the housing (see fig. 4A-C, Para. [0040]; wherein a lid which houses the electronic components necessary to carry out the method of the instant invention and a rigid lip on the case body surrounding the lower compartment to provide structure and support for the lid-closing latch mechanism and sensor); and further wherein the data logging device is configured to collect and transmit smoker data collected during use of the electronic smoking device (see fig. 7, Para. [0046]; wherein a device capable of two-way data transmission; the electronic cigarette is consumed, the device has means to send and receive data about his or her smoking habit to a remote site).

	Claim(s) 1-2 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marangos (CN202172847).
	As per claim 1: Marangos discloses a power supply for an electronic smoking device (see the Abstract, and figs. 1-9), the power supply comprising the following: a tubular housing (see fig. 2, integral housing of the cylinder assembly 4); a battery 12 mounted with the tubular housing; and a data logging device (portion of the circuit 14 is date recording device, see fig. 2-4; Para. [53-54]) irremovably coupled to the housing (see figs. 2-4), wherein the data logging device is configured to collect and transmit smoker data collected during use of the electronic smoking device (see Para. [54-55; 57])(see fig. 2; wherein the screw port 18 comprises contact points and/or communication links for transferring recording data signals and control signals between the electronic smoking device and the data recording device (Para. [46; 51; 55])).

	As per claim 2: Marangos discloses a power supply for an electronic smoking device (see the Abstract, and figs. 1-9), the power supply comprising the following: a tubular housing (see fig. 2, integral housing of the cylinder assembly 4); a battery 12 mounted with the tubular housing; and a data logging device (portion of the circuit 14 is date recording device, see fig. 2-4; Para. [53-54]) irremovably coupled to the housing (see figs. 2-4), wherein the data logging device comprises a mounting mechanism configured to suspend the data logging device in the housing (wherein part of the circuit 14 is the data recording device and is mounted within the housing (see Para. [45]); therefore, it is inherent to have a mounting mechanism of the data logging device to the board and is configured to suspend the data logging device in the housing), and further wherein the data logging device is configured to collect (see Para. [54]) and transmit (see Para. [55; 57]) smoker data collected during use of the electronic smoking device (see Para. [54-55; 57])(see fig. 2; wherein the screw port 18 comprises contact points and/or communication links for transferring recording data signals and control signals between the electronic smoking device and the data recording device (Para. [46; 51; 55])).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5; and 10-12 as best understood and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brue (US 2004/0031498) in view of Villarreal et al. (US 2012/0295487).
As per claims 3-5; and 10-12: Brue discloses the power supply. However, Brue does not explicitly disclose wherein the mounting mechanism is selected from the group consisting of spring-loaded, pressing arms; a friction-fit suspension plate; a ribbon cable; a wire cluster/set; a wiring harness; and a socket; and wherein the data logging device further comprises an edge connector; and a ribbon cable electrically connecting the battery to the edge connector.
However, Villarreal discloses there is a mounting mechanism of a ribbon cable 404 to an edge connector 406 (as shown in fig. 4) to further enhance the flexibility as well as the stability, and reliability of the connection between components.
Although, neither Brue nor Villarreal mention the ribbon cable electrically connecting the battery to the edge connector in detail the internal connections between components. However, a person having ordinary skill in the art would know that having the connection as mention above using a ribbon cable to connect between components is well known, common knowledge and commonly use in the connector fields to further enhance the flexibility and stability of the connection; and as well as the instant invention admitted in paragraph [0065] that the connections are as commonly described in the computer industry also.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the power supply of Brue by having the mounting mechanism of a ribbon cable to an edge of the connector as taught by Villarreal to further enhance the flexibility as well as the stability, and reliability of the connection between components; and the ribbon cable electrically connecting the battery to the edge connector as taught by the instant invention to further provide the flexibility and stability of the connection between components.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831